AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                   UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                              SECOND AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                   (For Offenses Committed On or After November 1, 1987)
                          V.
             Jesus Antonio CRUZ-RAMOS
                                                                      Case Number:         19CR1173-AGS

                                                                   Dacely Garcia (for Benjamin Cheeks)
                                                                   Defendant’s Attorney
REGISTRATION NO.              84011298


The Defendant:
☒ pleaded guilty to count(s)         1, 2, and 3 OF THE SUPERSEDING MISDEMEANOR INFORMATION

☐ was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                    Nature of Offense                                                                Number(s)
18 USC 3                           ACCESSORY AFTER THE FACT TO IMPROPER ENTRY                                         1-3
                                   BY AN ALIEN (MISDEMEANOR)




    The defendant is sentenced is provided on page 2 of this judgment


☐ The defendant has been found not guilty on count(s)
☒ Count(s) UNDERLYING COUNTS                                  are Dismissed without prejudice on the motion of the United States.

     Assessment :   REMITTED
☒


☒ No fine                    ☐ Forfeiture pursuant to order filed                                             , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant’s economic circumstances.

                                                                   May 29, 2019
                                                                   Date of Imposition of Sentence



                                                                   HON. ANDREW G. SCHOPLER
                                                                   UNITED STATES MAGISTRATE JUDGE


                                                                                                                19CR1173-AGS
EFENDANT:                Jesus Antonio CRUZ-RAMOS                                                 Judgment - Page 2 of 2
CASE NUMBER:             19CR1173-AGS

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
3 MONTHS TOTAL




☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
☐     The court makes the following recommendations to the Bureau of Prisons:




☐     The defendant is remanded to the custody of the United States Marshal.

☐     The defendant shall surrender to the United States Marshal for this district:
      ☐     at                             A.M.              on
      ☐     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
☐
      Prisons:
      ☐     on or before
      ☐     as notified by the United States Marshal.
      ☐     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

      Defendant delivered on                                            to

at                                       , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                     19CR1173-AGS
